Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judith Kim on 09/22/2021.

The application has been amended as follows: 
Claim 6 has been amended to read:
--“A skin whitening method, comprising applying a cosmetic composition to skin, wherein the cosmetic composition comprises: (a) an ethyl acetate fraction of an ethanol extract of Caragana Sinica root, wherein the ethyl acetate fraction comprises alpha-viniferin at a concentration of 4 µM to 8 µM as an active ingredient, and (b) a carrier, wherein the ethyl acetate fraction is present in an amount of 0.01 wt% to 10 wt% based on the total weight of the cosmetic composition, and wherein the alpha-viniferin has an IC50 of 7 uM on melanin production.”--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Kim et al., does not teach the use of an ethyl acetate fraction of Caragana Sinica root ethanol extract having an IC50 of 7 µM.  The specification shows that only topical cosmetic compositions comprising ethyl acetate fraction of Caragana Sinica root ethanol extract having an IC50 of 7 µM exhibits excellent effect on inhibiting an activity of tyrosinase, thus, reduces skin pigment and whitening the skin.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6 and 10 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615